       Case 1:18-cv-00238-GSK Document 118                Filed 09/23/20   Page 1 of 51




            UNITED STATES INTERNATIONAL TRADE COMMISSION

                                  WASHINGTON, DC 20436

                                      September 23, 2020


VIA ELECTRONIC SERVICE                                      BUSINESS PROPRIETARY
                                                            INFORMATION REMOVED

Honorable Mario Toscano
Clerk of the Court
James L. Watson U.S. Court of International Trade Bldg.
One Federal Plaza
New York, NY 10278-0001

RE:    DAK Americas LLC et al. v. United States, Court No. 18-00238

Dear Mr. Toscano:

       Pursuant to the Court’s opinion and order of June 4, 2020 (Slip Op. 20-80) in the above-
referenced case, the United States International Trade Commission hereby files the enclosed
remand determinations.
       The confidential version of the remand determinations is being submitted and served
under separate cover.

                                                    Respectfully submitted,

                                                    /s/ Brian R. Allen
                                                    Brian R. Allen
                                                    Attorney-Advisor
                                                    Office of the General Counsel
                                                    U.S. International Trade Commission
                                                    500 E Street, SW
                                                    Washington, DC 20436
                                                    Telephone: (202) 205-3034
Enclosure
         Case 1:18-cv-00238-GSK Document 118                      Filed 09/23/20       Page 2 of 51




                                        Views of the Commission
         By opinion and order dated June 4, 2020, the U.S. Court of International Trade

remanded the Commission’s unanimous negative injury determinations in Polyethylene

Terephthalate Resin from Brazil, Indonesia, Korea, Pakistan, and Taiwan, Investigation Nos.

731‐TA‐1387–1391 (Final), USITC Pub. 4835 (Nov. 2018).1 Upon consideration of the remand

order, and based on the evidence in the record of these investigations, the Commission again

determines that an industry in the United States is not materially injured or threatened with

material injury by reason of imports of polyethylene terephthalate (“PET”) resin from Brazil,

Indonesia, Korea, Pakistan, and Taiwan found by the U.S. Department of Commerce

(“Commerce”) to be sold in the United States at less than fair value.

         Background
         In November 2018, the Commission determined that an industry in the United States

was not materially injured or threatened with material injury by reason of subject imports of

PET resin.2 Petitioners DAK Americas LLC, Indorama Ventures USA, Inc. and Nan Ya Plastics

Corporation, America (collectively, “Petitioners” or “Plaintiffs”), all of which are domestic

producers of PET resin, appealed the Commission’s final negative injury determinations. On

appeal, they challenged the Commission’s analyses of underselling and impact that led to the

Commission’s finding of no present material injury.3 Several respondent interested parties



         1
             DAK Americas LLC v. United States, No. 18‐00238, slip op. 20‐80 at 15, 41 (Ct. Int’l Trade June 4,
2020).
         2
          Polyethylene Terephthalate Resin from Brazil, Indonesia, Korea, Pakistan, and Taiwan, Inv. Nos.
731‐TA‐1387‐1391 (Final), USITC Pub. 4835 (Nov. 2018).
        3
          In their substantive submissions to the Court, Plaintiffs did not challenge the Commission’s
findings of no significant price depression or suppression. Nor have they challenged the Commission’s
findings underlying its determination of no threat of material injury.
                                                        1
       Case 1:18-cv-00238-GSK Document 118                  Filed 09/23/20      Page 3 of 51




participated as Defendants‐Intervenors in the litigation before the Court. These parties are

iResin LLC (“iResin”), a U.S. importer of subject merchandise; Niagara Bottling LLC (“Niagara

Bottling”), a U.S. importer *** of subject merchandise; and Novatex Limited, a producer of

subject merchandise in Pakistan, and G‐Pac Corporation, its affiliated U.S. importer (collectively,

“Novatex”).

       The Court remanded the Commission’s determinations so that it may reconsider the

following issues:

   (1) its finding that overselling predominated and underselling was not significant in light of
       record evidence showing underselling and prior findings that even underselling that
       occurred in less than 50 percent of price comparisons could be significant,
   (2) its finding that supply constraints were the cause of market share shifts rather than
       underselling in light of conflicting evidence that supply constraints solely occurred
       beginning in October 2016, and
   (3) its impact finding in light of the insufficiencies in its overselling and supply constraint
       findings.4

The Court also instructed the Commission to “address and distinguish on remand any applicable

findings of a general nature from prior determinations that conflict with its ultimate

determination regarding underselling and supply constraints” in the present investigations.5

       On July 10, 2020, the Commission published notice of its remand proceedings in the

Federal Register.6 In the notice, the Commission stated that it was not reopening the factual

record, but invited parties to file comments concerning how the Commission could best comply

with the Court's remand instructions. On July 20, 2020, Petitioners, iResin, Niagara Bottling,

and Novatex each filed remand comments with the Commission.


       4
         Slip Op. at 41.
       5
         Slip Op. at 15.
       6
         Polyethylene Terephthalate Resin from Brazil, Indonesia, Korea, Pakistan, and Taiwan; Notice
of Remand Proceedings, 85 Fed. Reg. 41624 (July 10, 2020).
                                                   2
        Case 1:18-cv-00238-GSK Document 118                    Filed 09/23/20       Page 4 of 51




        No Material Injury by Reason of Subject Imports
        In responding to the Court’s remand instructions, we have considered the factual record

as a whole, as well as arguments made by the parties in their submissions in both the

proceedings of the original investigations and the remand proceedings. We have adopted in

their entirety the Commission’s original findings, analysis, and conclusions regarding issues not

raised on appeal: domestic like product, domestic industry, negligibility, cumulation, legal

standards, subject import volume, and threat.7 We also incorporate our prior findings,

analyses, and conclusions set out in the Original Views on the conditions of competition, price

effects, and impact, as supplemented and further considered and explained below in response

to the Court’s instructions.

        We respectfully maintain that our original determinations are consistent with the

Federal Circuit’s holding that each injury investigation by the Commission is sui generis and,

“{f}or that reason, prior determinations by the Commission with regard to one industry typically

provide little guidance for later determinations with regard to different industries.”8 We

continue to view our findings on underselling, substitutability, the importance of price, and

supply constraints as unique to each investigatory record, and respectfully disagree that such

determinations constitute findings of a general nature. The Commission’s determination as to

whether there is significant underselling demonstrated on any particular record, in our view,



        7
           Vice Chair Stayin and Commissioner Karpel were not members of the Commission at the time
of the original investigations, and thus they did not participate in those determinations. They have
reviewed de novo the record from the original investigations. For purposes of these remand
proceedings, in addition to joining in full these Remand Views, they have adopted all findings from the
Original Views and determinations that have not been modified herein.
         8
           Cleo Inc. v. United States, 501 F.3d 1291, 1299 (Fed. Cir. 2007); Mexichem Fluor Inc. v. United
States, 179 F. Supp. 3d 1238, 1255 (Ct. Int’l Trade 2016).
                                                     3
        Case 1:18-cv-00238-GSK Document 118                  Filed 09/23/20      Page 5 of 51




cannot be reduced to a bright‐line mathematical formulation,9 nor does the Commission have

any set practice regarding the timing of supply constraints. However, as instructed by the Court

in this case, we have examined and distinguished the prior Commission determinations cited by

the Court.

        A.      Conditions of Competition and the Business Cycle

                1.      Demand Considerations

        Demand for PET resin in the U.S. market increased each year of the period of

investigation (“POI”). Apparent U.S. consumption for PET resin increased from 6.3 billion

pounds in 2015 to 6.9 billion pounds in 2016 (an increase of 8.7 percent from 2015 to 2016),

and then to 7.0 billion pounds in 2017 (an increase of 2.0 percent from 2016 to 2017); apparent

U.S. consumption remained relatively level between January–March (“interim”) 2017 and

interim 2018, at 1.7 billion pounds.10

        From 2015 to 2017, apparent U.S. consumption increased 685 million pounds, or by 10.8

percent.11 Parties to these investigations agreed, and questionnaire responses reflected, that

demand, as measured by apparent U.S. consumption, grew over the POI.12




        9
           See Mexichem, 179 F. Supp. 3d at 1255 (quoting U.S. Steel Corp. v. United States, 33 CIT 984,
1003, 637 F. Supp. 2d 1199, 1218 (2009) in turn citing Nucor Corp. v. United States, 414 F.3d 1331, 1340
(Fed. Cir. 2005)); Altx, Inc. v. United States, 167 F. Supp. 2d 1353, 1365 (Ct. Int’l Trade 2001), aff’d
following remand, 370 F.3d 1108 (Fed. Cir. 2004). Price sensitivity, substitutability, and underselling
analyses are issues we address in virtually every one of our antidumping and countervailing duty
investigations. Treating our underselling analyses as a matter of a general nature rather than a sui
generis consideration under the facts of each unique investigation might suggest we are obligated to
distinguish all past determinations each time we conduct a new investigation given underselling is
something we must consider in every investigation.
         10
            Confidential Staff Report (“CR”) at Table C‐1.
         11
            CR at Table C‐1.
         12
            Confidential Original Views (“Original Views”) at 26.
                                                   4
       Case 1:18-cv-00238-GSK Document 118                Filed 09/23/20     Page 6 of 51




                2.       Supply Considerations

       The evidence in the record indicates that the domestic industry’s capacity to produce

PET resin declined over the POI and its actual production was largely unchanged, even as

demand grew. The domestic industry’s capacity to produce PET resin was flat from 2015 to

2016 at 6.9 billion pounds, then declined to 6.8 billion in 2017, a decrease of 1.5 percent; total

capacity was 1.7 billion in interim 2017 and 1.6 billion in interim 2018.13 The industry’s actual

production of PET resin increased from 5.6 billion pounds in 2015 to 5.9 billion pounds in 2016

(an increase of 4.7 percent), then declined to 5.6 billion pounds in 2017 (a decrease of 4.7

percent); it was 1.2 billion pounds in interim 2017 and 1.4 billion pounds in interim 2018.14 Its

capacity utilization rate increased from 81.0 percent in 2015 to 84.8 percent in 2016 (an

increase of 3.8 percentage points), then decreased to 82.1 percent in 2017 (a decrease of 2.7

percentage points); it was 69.3 percent in interim 2017 and 89.0 percent in interim 2018.15

       The purchasers’ questionnaire responses indicated that throughout the POI the

domestic industry had problems supplying demand in the U.S. market. Of 25 responding U.S.

purchasers, 19 reported supply constraints since the beginning of 2015.16 Most (13 of 19)

reported that domestic suppliers since the beginning of 2015 generally were unable to provide

the requested PET resin, refused to bid on business, or provided short shipments.17

       Other purchasers reported that, since the beginning of 2015, a number of different

issues caused supply constraints, including domestic producers placing many customers on



       13
          CR at Table C‐1.
       14
          CR at Table C‐1.
       15
          CR at Table C‐1.
       16
          CR at II‐13.
       17
          CR at II‐13 to II‐14.
                                                 5
       Case 1:18-cv-00238-GSK Document 118                  Filed 09/23/20      Page 7 of 51




allocation, delayed deliveries, and unavailability due to weather.18 These purchaser responses

did not specify that these supply constraints were limited to any fixed interval during the POI,

and the absence of any such time circumscription does not suggest that the constraints were

confined to latter portions of the POI. Rather, any evidence on the record that purchasers

responded to this question on the basis of a limited time period is detailed in those purchasers’

responses.19 For instance, certain purchasers reported hurricanes occurring in October 2016, or

the existence of antidumping and countervailing duty orders in 2017, as specific factors creating

or adding to the supply constraints, but this does not demonstrate that other responses

indicating supply constraints during the POI are necessarily constrained to these events.20 As

detailed below, other evidence in the record—specifically, purchaser testimony and the

domestic industry’s own importing decisions—provides affirmative evidence indicating that

constraints began in 2015 as a function of other factors prevalent throughout the POI.

       Specifically, at the Commission’s hearing in the final phase of these investigations, U.S.

purchasers testified that supply constraints began early in 2015.21 These constraints were

largely tied to domestic producers’ decisions not to increase their own capacity in anticipation

of a new domestic production facility operated by M&G Polymer USA (“M&G”), which was

expected to have a nominal annual production capacity of 2.4 billion pounds.22 Construction on




       18
          CR at II‐14.
       19
          In one time‐period–specific comment, some purchasers reported that prior and current
antidumping petitions and rulings restricted options for U.S. consumers, making imports more costly in
2017. CR at II‐14.
       20
          See CR at II‐12 to II‐13.
       21
          Hearing Tr. at 118, 147, 241–245.
       22
          CR at III‐10. This capacity would have increased the domestic industry’s overall capacity by
approximately 35 percent in 2017. Derived from id. at Table III‐5.
                                                   6
          Case 1:18-cv-00238-GSK Document 118             Filed 09/23/20     Page 8 of 51




that facility began in December 2014, and although it was scheduled to be completed at the

end of 2016, it was never finished before M&G ultimately declared bankruptcy in October

2017.23

          Purchaser Graham Packaging testified that although the M&G facility start‐up was

continuously and routinely delayed for “almost two years” prior to M&G’s ultimate decision to

file for bankruptcy, the domestic industry “always factored that {soon‐to‐be available

additional} capacity in their U.S. supply, and that it would be available to us to meet our

projected and growing demand.”24 Thus, domestic producers kept their capacity generally

static throughout the POI under the assumption that M&G would bring on additional capacity

that could meet the growing demand. Although M&G ultimately declared bankruptcy in

October 2017, that event could not turn back the remaining domestic producers’ decisions

starting in 2015 not to increase their capacity. This testimony, and the additional testimony

noted below, corroborates the responses of purchasers indicating that supply constraints began

in 2015.

          Graham Packaging also testified that M&G’s serial assertions that its new production

capacity was just “three more months” away from entering the market kept prices constrained

even though U.S. purchasers were having trouble sourcing PET resin in 2016.25 Similarly,

importer Niagara Bottling testified, and purchaser PepsiCo corroborated, that these “dynamics”

of domestic producer competition for business in anticipation of M&G’s new production




          23
             CR at III‐10 to III‐11.
          24
             Hearing Tr. at 147.
          25
             Hearing Tr. at 241–242.
                                                 7
        Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20      Page 9 of 51




commencement were known and relevant “for years” prior to October 2017, and at least as

early as October 2015.26

        Furthermore, although Petitioners dispute when the supply constraints actually began,

they acknowledged that there were constraints affecting their ability to supply U.S. purchasers

at the end of 2017 and the beginning of 2018 related to M&G’s bankruptcy in October 2017.27

Likewise, 10 of 19 responding purchasers reported that the M&G bankruptcy caused supply

disruptions.28 However, as detailed above and below, the record shows that domestic producer

supply constraints were not limited to this time period.

        The data reflecting the domestic industry’s own imports of both subject and nonsubject

PET resin, which were substantial and increasing over the POI, further indicate that the

domestic industry was unable to supply demand from its own production, and increasingly

relied on imports of PET resin to fulfill orders throughout the POI. Domestic producers’ imports

of PET resin increased substantially from *** pounds in 2015 to *** pounds in 2017, an

increase of *** pounds, or *** percent, over the full‐year POI.29 The domestic producers

indicated that they imported PET resin to supplement their domestic production or to supply a

type of PET resin not made domestically, and not in order to better compete with subject

imports.30




        26
          Hearing Tr. at 243–245.
        27
          Hearing Tr. at 118.
       28
          CR at II‐13.
       29
          CR at Table IV‐3.
       30
          CR at Table III‐9. See Polyethylene Terephthalate Resin from Brazil, Indonesia, Korea, Pakistan,
and Taiwan, USITC Pub. 4835 at 32. Thus, these circumstances are different from those in which U.S.
producers import low‐priced subject product as a way to limit the amount of sales lost to subject
producers.
                                                    8
       Case 1:18-cv-00238-GSK Document 118                 Filed 09/23/20     Page 10 of 51




       The increase was particularly notable with respect to its imports of subject PET resin, as

the domestic industry’s imports of subject PET resin rose faster and by larger amounts, and

increased its share of the U.S. market at a greater rate, than its imports of nonsubject PET resin.

Specifically, the domestic industry imported *** pounds of subject PET resin in 2015, ***

pounds in 2016, and *** pounds in 2017, for a total increase of *** pounds, or ***, over the

full‐year POI.31 As a share of apparent consumption, these imports increased from *** percent

in 2015 to *** percent in 2016 and *** percent in 2017.32

       The domestic industry’s imports of nonsubject PET resin also rose in absolute terms

from 2015 to 2017, although their relative share was steadier because the industry already

imported sizable amounts of nonsubject PET resin from Mexico, ***, at the beginning and

throughout the POI.33 Domestic producers imported *** pounds of nonsubject PET resin in

2015, *** pounds in 2016, and *** pounds in 2017, for a total increase of *** pounds, or ***

percent, over the full‐year POI.34

       In total, the domestic industry imported PET resin representing *** percent of apparent

U.S. consumption in 2015, *** percent in 2016, and *** percent in 2017.35 As the domestic

producers became more reliant on imports, the market share of their domestic production

declined, with the domestic industry’s shipments of domestically produced PET resin

accounting for 84.9 percent of apparent U.S. consumption in 2015, 79.5 percent in 2016, and



       31
          CR at Table IV‐3.
       32
          CR at Table IV‐3.
       33
          CR at Tables III‐9, IV‐3, IV‐13, VII‐29.
       34
          CR at Table IV‐3. As a share of apparent consumption, these domestic industry imports of
nonsubject PET resin represented *** percent in 2015, *** percent in 2016, and *** percent in 2017.
Id.
       35
          CR at Table IV‐3.
                                                  9
       Case 1:18-cv-00238-GSK Document 118                    Filed 09/23/20      Page 11 of 51




80.9 percent in 2017.36 To the extent the domestic industry’s shipments of domestically

produced PET resin lost market share during the POI, an overall decline of 4.0 percentage

points from 2015 to 2017, the industry’s own PET resin imports were responsible for ***

percentage points from 2015 to 2017 and accounted for *** percent of the decline in market

share of shipments of domestically produced PET resin.37

                  3.      Other Conditions of Competition

        We continue to find, as in the Original Views, that price was “an important factor” in

purchasing decisions.38 Further, as discussed below, we again also find that although price is an

important factor, other factors such as availability and quality are often more important to

purchasers. While U.S. producers uniformly reported that they perceived price to be the most

significant factor in purchasing decisions,39 there was no similar consensus among U.S.

importers as to the significance of price in purchasing decisions.40 When comparing domestic

PET resin to imported PET resin, some importers indicated that price was not an important

purchasing consideration. In particular, the data show that 3 of 8 responding importers of

product from Brazil, 1 of 6 responding importers of product from Indonesia, 3 of 8 responding

importers of product from Korea, 3 of 9 responding importers of product from Pakistan, and 7

of 10 responding importers of product from Taiwan reported that differences other than price

were sometimes, frequently, or always significant when comparing the imports with the


        36
             Its market share was 76.3 percent in interim 2017 and 81.1 percent in interim 2018. CR at
Table C‐1.
        37
            CR at Table C‐1.
        38
            Original Views at 30.
         39
            All four domestic producers reported that differences other than price were “never”
significant when comparing the domestic like product and subject imports from each source. CR at
Table II‐15.
         40
            CR at Table II‐15.
                                                     10
      Case 1:18-cv-00238-GSK Document 118               Filed 09/23/20     Page 12 of 51




domestic like product.41 Purchasers’ questionnaire responses also belied any general view that

price was the most significant factor in purchasing decisions. Few or no U.S. purchasers

reported that differences other than price were “never” significant when comparing the

domestic like product and subject imports from each source.42 All 13 responding purchasers

comparing the domestic like product and subject imports from Indonesia and all 15 purchasers

comparing the domestic like product and subject imports from Taiwan reported that

differences other than price were sometimes, frequently, or always significant.43 For subject

imports from Brazil, only two of 15 responding purchasers reported that differences other than

price were never significant when compared with the domestic like product.44 For subject

imports from Korea, only one of 12 responding purchasers reported that differences other than

price were never significant.45 For subject imports from Pakistan, only one of 14 responding

purchasers reported that differences other than price were never significant.46

       While price was an important factor considered by purchasers in their purchasing

decisions, quality and availability were more important to most purchasers. When asked to

rate the importance of 16 listed factors in their purchasing decisions, only one factor was rated

very important by all 25 respondents: availability.47 Product consistency was rated very

important by 24 of 25 responding purchasers, and reliability of supply was rated very important




       41
          CR at Table II‐15.
       42
          CR at Table II‐15.
       43
          CR at Table II‐15.
       44
          CR at Table II‐15.
       45
          CR at Table II‐15.
       46
          CR at Table II‐15.
       47
          CR at Table II‐9.
                                               11
       Case 1:18-cv-00238-GSK Document 118                 Filed 09/23/20     Page 13 of 51




by 23 of 25 responding purchasers.48 Price was the fourth‐ranked purchasing factor, with 22 of

25 responding purchasers rating it very important.49

       Although purchasers generally cited price among the two most important factors in

purchasing decisions, they more frequently cited availability or quality as more important.

Twelve purchasers cited quality of PET resin as the first‐most important purchasing factor, 10

cited PET resin availability/lead times as the second‐most important factor, and nine cited price

as the third‐most important factor.50 The most often cited top two factors that firms

considered in their purchasing decisions for PET resin were price (22 firms) and quality (20

firms).51 But only one of 25 responding purchasers reported that it always purchases the

lowest priced PET resin product.52

       Thus, notwithstanding the perception of domestic producers, the importer responses

and the responses of actual purchasers indicate that while price is an important factor, other

factors, specifically quality and availability, weigh importantly in such decisions as well.

       B.      Price Effects of Subject Imports

       As explained in the Original Views, the statute directs the Commission to undertake a

two‐pronged approach in considering price effects.53 First, we must determine “whether there

has been significant price underselling by the imported merchandise as compared with the

price of the domestic products of the United States;” and second, we must separately




       48
          CR at Table II‐9.
       49
          CR at Table II‐9.
       50
          CR at Table II‐8.
       51
          CR at Table II‐8.
       52
          CR at II‐23.
       53
          Original Views at 32–33.
                                                  12
       Case 1:18-cv-00238-GSK Document 118                 Filed 09/23/20      Page 14 of 51




determine whether the imports are having price depressing or price suppressing effects on the

domestic like product.54 In the Original Views, the Commission’s analyses led it to the

conclusion that there was neither significant underselling nor price depression or suppression.

Only the first finding—of no significant underselling—is at issue in these remand proceedings.55

               1.      Data Collection

       Applying our standard investigative methodology, the Commission collected average

quarterly prices of the subject imports reported by U.S. importers for shipments to unrelated

customers and average quarterly prices of the domestic like product reported by domestic

producers for shipments to unrelated U.S. customers—which we refer to as “price data.”56

Specifically, the Commission collected price data from U.S. importers and domestic producers

on four PET resin products meeting particular specifications, which we refer to as “pricing

products” or simply “products”;57 the Commission chose these products with the input of

Petitioners and respondents.58 All U.S. producers and eight importers provided some usable

price data for sales of the requested products.59

       For each product, the Commission collected data from domestic producers and U.S.

importers reflecting the quantity and f.o.b. value of their commercial shipments in each quarter




       54
          19 U.S.C. § 1677(7)(C)(ii).
       55
          On appeal to the Court, Plaintiffs did not raise arguments concerning price depression or
suppression.
       56
          The terms “price data” and “pricing data” were used interchangeably in the Original Views.
       57
          See Original Views at 33–34.
       58
          Petitioners’ Comments on Draft Questionnaires, EDIS Doc. 644147 (May 3, 2018); Graham
Packaging Co. and Pactiv LLC Comments on Draft Questionnaires, EDIS Doc. 644192 (May 3, 2018); SK
Chemicals America Comments on Draft Questionnaires, EDIS Doc. 644209 (May 3, 2018).
       59
          See Original Views at 33–34; CR at V‐9.
                                                  13
       Case 1:18-cv-00238-GSK Document 118                    Filed 09/23/20      Page 15 of 51




of the POI.60 These data present head‐to‐head price comparisons of PET resin with similar

specifications, sold during the same time period, at the same level of trade, and upon arm’s

length commercial terms to unrelated customers.61 In these investigations, these data covered

a broad swath of U.S. PET resin shipments, and accounted in 2017 for approximately ***

percent of U.S. producers’ shipments of PET resin, 100 percent of shipments of imports from

Brazil, *** percent of shipments of imports from Indonesia, 80.9 percent of shipments of

imports from Korea, 55.4 percent of shipments of imports from Pakistan, and 87.7 percent of

shipments of imports from Taiwan.62 Consequently, we find that these detailed and

comprehensive data of actual sales during the POI constitute the most probative information

allowing us to compare relative prices of subject imports and the domestic like product in order

to assess whether the subject imports undersold the domestic like product to a significant

degree.63

        Because information provided by Petitioners during the preliminary phase of these

investigations suggested that some firms import PET resin either for internal consumption to be

used in the production of downstream products or for retail sales directly to end consumers,

the Commission collected information about these types of imports in the final phase of its


        60
           CR at V‐8. As defined in the questionnaire, the values requested were f.o.b., U.S. point of
shipment, should not have included U.S. inland transportation costs, and should have been net of all
deductions for discounts or rebates. See Blank Importer Questionnaire, EDIS Doc. 647038 (June 7, 2018)
at 40.
        61
           Price comparisons are the comparison of weighted average U.S. unit prices to the weighted
average imported unit prices for the same pricing product.
        62
           CR at V‐9.
        63
           Reviewing courts have recognized the value of the Commission’s quarterly price comparisons
in addressing whether there has been significant underselling. See, e.g., U.S. Steel Grp., 96 F.3d at 1357;
Nippon Steel, 458 F.3d at 1350; Int’l Indus., Ltd. v. United States, 311 F. Supp. 3d 1325, 1333 (Ct. Int’l
Trade 2018); Mexichem, 179 F. Supp. 3d at 1246–47; Arlanxeo USA LLC v. United States, 2019 WL
2156362, at *5 (Ct. Int’l Trade May 17, 2019), aff’d 2020 WL 5223723 (Fed. Cir. 2020).
                                                    14
       Case 1:18-cv-00238-GSK Document 118                    Filed 09/23/20       Page 16 of 51




investigations.64 The Commission identified these data as “purchase cost data for imports for

internal consumption or retail sale” and requested that this data be reported as the “landed

duty‐paid” value of the imports.65 Purchase cost data for imports for internal consumption or

retail sale are different from, and cannot be combined with, price data collected from U.S.

importers for shipments to unrelated customers, as the latter reflect actual sales into the U.S.

market and the former reflect U.S. importers’ purchase costs. U.S. importers’ purchase costs

do not capture other costs beyond the landed duty‐paid value that U.S. importers may incur as

a result of importing the product, such as logistical or supply chain costs and warehousing and

inventory carrying costs.66 As a result, U.S. importers’ purchase costs are not directly

comparable to the U.S. importers’ sales prices, which include all costs associated with

importing. For example, pursuant to the instructions in the Commission’s importer

questionnaire, *** provided in its questionnaire response purchase cost data for imports for

internal consumption or retail sale along with estimates of its costs above the landed duty‐paid




        64
            Petition for the Imposition of Antidumping Duties: Imports of Certain Polyethylene
Terephthalate Resin from Brazil, Indonesia, the Republic of Korea, Pakistan, and Taiwan, EDIS Doc.
623796 (Sept. 26, 2017), at 22.
         65
            See Blank Importer Questionnaire at Q. III‐2h to III‐2o. A “landed duty‐paid” value is the value
of the goods at the U.S. port of entry, including ocean freight and insurance costs, brokerage charges,
and import duties. Id. at Q. II‐4.
         In the Commission’s staff report and its Original Views, the purchase cost data for imports for
internal consumption or retail sale were referenced by the shorthand term “direct imports,” reflecting
that these data represented values for PET resin that firms imported for “direct” use in their own (or
related firms’) downstream production or for retail sales. Use of this term, however, appears to have
created some confusion, as illustrated by Petitioners’ inaccurate reference to the quarterly price data as
“indirect imports.” See Petitioners’ Comments on Remand, pp. 3–11; Plaintiffs’ Brief at 2, 6, 11, 15–17,
20, 22, 23, 25, 29, 30, 48. Imports represented by the quarterly price comparison data are not “indirect
imports”; they are products that are imported by importers and then sold through commercial
transactions to unrelated purchasers.
         66
            See Blank Importer Questionnaire at Q. II‐4.
                                                    15
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20      Page 17 of 51




value (purchase cost) associated with this import activity. These costs ranged from *** percent

of the landed duty‐paid value.67

        Of the 19 importers that responded to the Commission’s questionnaire during the final

phase of these investigations, only two importers (***) reported purchase cost data for imports

for internal consumption or retail sale, and only for one of the four pricing products (Pricing

Product 1).68 These purchase cost data indicate that these imports of Pricing Product 1 were

valued lower than the price data for domestic product in 21 quarterly comparisons (217 million

pounds) by an average difference of 6.8 percent, while they were valued higher than the

domestic product in six quarterly comparisons (59 million pounds) by an average difference of

8.6 percent.69 Over the POI, however, we find that the volume of such lower‐valued subject

imports internally consumed or for retail sale (217 million pounds) was small relative to the

total volume of subject imports (nearly 2 billion pounds) and much smaller than the volume of

subject imports reported in the importers’ sales price data that oversold the domestic product

(895 million pounds).70

        We considered these collected purchase cost data and other data regarding price in our

examination of underselling, although for the reasons stated above as elaborated below, we

find the comprehensive quarterly price data to be paramount and the most probative price

information collected in these investigations.



        67
           CR at V‐20.
        68
           Original Views at 36. As noted below, the Commission found unusable the data reported by
***. See section II.B.2.c, infra.
        69
           CR at Table V‐7. See Polyethylene Terephthalate Resin from Brazil, Indonesia, Korea, Pakistan,
and Taiwan, USITC Pub. 4835 at 25 n.142.
        70
           CR at Tables IV‐2, V‐7, V‐10. See Polyethylene Terephthalate Resin from Brazil, Indonesia,
Korea, Pakistan, and Taiwan, USITC Pub. 4835 at 25 n.142.
                                                   16
       Case 1:18-cv-00238-GSK Document 118                  Filed 09/23/20      Page 18 of 51




               2.      Inclusion of Certain Questionnaire Responses

       The Court identified four questionnaire responses for which it requested more

explanation from the Commission on its decisions of whether or not to include certain or all

information contained in each one for the final phase of these investigations. We provide that

further explanation below.

                           a. ***

       Importer *** completed a questionnaire response in the preliminary phase of these

investigations, in which it provided responses to the price data requests.71 However, it did not

respond to the final phase questionnaire despite efforts by Commission staff to elicit its

response. Reflecting the different periods of investigation, the price data requested in the

preliminary phase of the investigations covered an overlapping but different period from that

covered in the final phase. The annual periods covered by the former were 2014–2016,

whereas the annual periods for the final phase were 2015–2017.72 The Court has sought

further explanation from the Commission as to why it did not include *** preliminary phase

price data in the compilation of price comparison data in the final phase of the investigations.73

       While the Court labeled *** as a “significant importer” and stated that *** price data

represented *** percent of shipment volume in ***,74 these statements were based on an

imprecise description of the relative share of *** price data in 2016 in the Commission staff




       71
           *** Importer Questionnaire Response, ***, at Part III.
       72
           See Blank Importer Questionnaire, EDIS Doc. 624257 (Sept. 28, 2017) (preliminary phase);
Blank Importer Questionnaire, EDIS Doc. 647038 (June 7, 2018) (final phase).
        73
           Slip Op. at 26.
        74
           Slip Op. at 25–26.
                                                  17
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20      Page 19 of 51




report.75 *** price data represents ***.76 *** imported subject merchandise from ***.77

When calculated as a share of commercial U.S. shipments of subject imports, *** price data

actually accounted for *** percent in ***.78 Furthermore, its imports represented *** percent

of cumulated subject imports in *** and *** percent of apparent U.S. consumption in ***.79

These data clarify that *** data accounted for nowhere near *** percent of total shipment

volume.

        The Commission used the import volume and value data provided by *** in its

importers’ questionnaire response from the preliminary phase during the final phase of these

investigations. These data raised no concerns regarding their accuracy and were appropriately

incorporated during the final phase. However, an examination of the same questionnaire

response revealed that ***.80 Consequently, ***.




        75
           CR at V‐9 n.18.
        76
           Staff Calculations, EDIS Doc. 718201 (Aug. 26, 2020).
        77
           CR at Table IV‐1.
        78
           This figure is correct whether based on the data collected during the preliminary phase or the
final phase of these investigations.
        79
           Data Worksheets, EDIS Doc. 658541 (October 11, 2018).
        80
           See Blank Importer Questionnaire at 10. The relevant question and table for its ***. ***
Importer Questionnaire Response, *** at Q. II‐7a, Q. III‐2c; *** Importer Questionnaire Response
Revision, ***; *** Importer Questionnaire Response Revision, ***; *** Importer Questionnaire
Response Revision, ***.
                                                   18
       Case 1:18-cv-00238-GSK Document 118                      Filed 09/23/20       Page 20 of 51




        Furthermore, even for the data that *** categorized as price data in its preliminary

phase questionnaire response, its reported prices were aberrant by any standards. These

reported data showed ***.81 ***.82

                             b. ***

        The Court remanded for further explanation the Commission’s decision to include ***

importer questionnaire responses in their entirety despite Plaintiffs’ allegations of an

inconsistency between the responses that the Commission did not reconcile.83 In its purchaser

questionnaire response, the company stated “***” to a yes‐no question regarding whether

subject imports it purchased instead of the domestic like product were lower priced.84 In its

importer questionnaire response, *** submitted its company’s numerical price data for its sales



        81
            CR at V‐9 n.18. ***. *** Importer Questionnaire Response, *** at Q. II‐7a, Q. III‐2c; ***
Importer Questionnaire Response Revision, ***; *** Importer Questionnaire Response Revision, ***;
*** Importer Questionnaire Response Revision, ***.
         82
            Although not specifically at issue in this remand, the Court found in its opinion that “the
Commission did not contact *** regarding any potential errors until over eleven months after it
submitted its data at the preliminary stage and only twenty‐four days before the record closed.” Slip
Op. at 26. The Commission respectfully submits that further contact with *** as to these potential
errors was not warranted. As a general matter, once the preliminary phase of an investigation has
ended, the Commission does not expend further resources perfecting questionnaire responses from this
preliminary phase, but instead subsequently issues new questionnaires pertaining to the final phase of
the investigation, which covers an overlapping, but later period of time. The Commission collects new
data for this later time period and, with respect to questions that may have arisen during the
preliminary phase of an investigation, seeks information on such questions following party comments
during questionnaire drafting. Additionally, in this particular instance, *** individually responded
several times to Commission questions during the preliminary phase, which provided a reasonable
indication that *** would respond to the Commission’s questionnaire during the final phase. See ***
Importer Questionnaire Response Revision, ***; *** Importer Questionnaire Response Revision, ***;
*** Importer Questionnaire Response Revision, ***.
         83
            Slip Op. at 27–28.
         84
            ***, EDIS Doc. 650041 (July 11, 2018) at Q. III‐28. In its submissions, Plaintiffs repeatedly cite
to an incorrect question in the purchaser questionnaire. See Plaintiffs’ Brief at 25 (citing Q. IV‐3);
Plaintiffs’ Reply Brief at 12 (citing Q. IV‐3); Plaintiffs’ Comments on Remand, p. 10 (citing Q. IV‐3).
Question IV‐3 in the purchaser questionnaire is not a yes‐no question. See Blank Purchaser
Questionnaire, EDIS Doc. 647038 (June 7, 2018) at Q. III‐28 and IV‐3.
                                                     19
      Case 1:18-cv-00238-GSK Document 118                        Filed 09/23/20   Page 21 of 51




of subject imports, showing that ***.85 Petitioners requested that the detailed price data of

*** sales of subject imports, demonstrating general ***, be excluded in the final phase of these

investigations in favor of the yes‐no question, in which *** stated that subject imports were

*** priced than domestic product.86

       *** are extensive in coverage and reflect actual and precise prices and quantities, while

the answer at issue in *** is not. The price data in *** importer questionnaire response reflect

*** sales of subject imports from ***.87 As the Court recognized, these data reflect that *** “is

a major importer.”88

       In contrast, Petitioners point to *** answer to one part of one question in its ***.89 The

question as a whole, however, begins by asking *** if it has made these purchases “{s}ince

January 2015,” or to restate, at any point during the POI, to which *** responded “***.”90 ***

indicating when these purchases were made, the type or volume of PET resin purchased,

frequency, or, as opposed to ***, how much *** the purchases of subject imports were than

the domestic like product. Moreover, in the same question, *** explained that ***.91

       Other answers in *** response regarding price and its purchasing decisions, taken

together, provide even more context than any single answer. Purchasers were asked to




       85
          *** Importer Questionnaire Response, ***.
       86
          Plaintiffs’ Comments on Remand, p. 10.
       87
          *** Importer Questionnaire Response at Q. III‐2.
       88
          Slip Op. at 12.
       89
          Plaintiffs’ Reply Brief at 17. See *** at Q. III‐28.
       90
          *** at Q. III‐28.
       91
          *** at Q. III‐28.
                                                     20
       Case 1:18-cv-00238-GSK Document 118                  Filed 09/23/20      Page 22 of 51




compare the domestic product and the imports from each of the subject countries for which

they had knowledge for a number of different purchasing factors, including price. ***.92

        In our analysis of *** importer questionnaire data and *** questionnaire response, we

find the specific price data more probative for our price analysis than general comments about

perceived price in the market and do not question the accuracy of either of its questionnaire

responses. We again emphasize that the questions examined in *** importer ***

questionnaire responses explore different subject matter and, in this case, ***. Therefore, they

cannot be directly compared. However, even considered collectively, the questionnaires

indicate that ***.93 We find no contradiction between these questionnaire responses. For all

these reasons, we again decline to exclude any of the data or other responses from either ***

final phase questionnaires.

                            c. ***

        The Court instructed the Commission to explain its exclusion of the data of ***, finding

that the Commission “failed to address conflicting evidence” in excluding *** data.94

        *** of its importer questionnaire on ***. It reported ***.95

        The questionnaire had asked *** for quantities and values of its U.S. commercial

shipments of the four defined pricing products or, if *** imported for its own internal




        92
           *** at Q. IV‐3.
        93
           Derived from *** Importer Questionnaire Response at Q. III‐2 and CR at Tables V‐3 to V‐6.
See Staff Calculations, EDIS Doc. 720083 (Sept. 21, 2020).
        94
           Slip Op. at 23–24, 31.
        95
           *** Importer Questionnaire Response, ***, at Q. III‐2r (“First *** Importer Questionnaire
Response”).
                                                  21
       Case 1:18-cv-00238-GSK Document 118                    Filed 09/23/20      Page 23 of 51




consumption or retail sale, the quantities and purchase costs of the four defined pricing

products, plus estimates of additional importing costs. ***.96

          In describing its business model, ***.97 ***.98 ***.99 ***.100

          *** of its importer questionnaire on ***. It reported ***.101 ***.102 Most importantly,

***.103

          The data pertaining to price that *** submitted in its revised importer questionnaire

response were not included in the Commission staff report as ***. Despite numerous

shortcomings with these data and the fact that *** did not internally consume or sell its

imports of PET resin at the retail level, the data pertaining to price reported by *** in the

pricing product tables were included in the staff report as ***.104 These shortcomings include

the fact that *** placed its data in the ***. Furthermore, because *** reported the value of its

U.S. commercial shipments as being ***.105

          We again find that the data pertaining to price provided by *** are not properly

considered by the Commission. *** stated that it ***, and we have no factual basis to assign

these data among the pricing products. In addition, given ***.



          96
             First *** Importer Questionnaire Response at Q. III‐2r.
          97
             First *** Importer Questionnaire Response at Q. III‐2r.
          98
             First *** Importer Questionnaire Response at Q. III‐2r.
          99
             First *** Importer Questionnaire Response at Q. III‐2r.
          100
              First *** Importer Questionnaire Response at Q. III‐2r. ***. This same business scenario was
detailed in ***, which ***. See id. (referencing ***); *** Importer Questionnaire Response, *** at Q.
III‐2r (“Second *** Importer Questionnaire Response”) (same); ***; CR at I‐15 to I‐16, V‐1.
          101
              Second *** Importer Questionnaire Response at Q. III‐2a to III‐2c, III‐2e. ***. See First ***
Importer Questionnaire Response at Q. III‐2.
          102
              Second *** Importer Questionnaire Response at Q. III‐2i to III‐2m.
          103
              Second *** Importer Questionnaire Response at Q. III‐2r.
          104
              CR at V‐9 n.19.
          105
              CR at V‐9 nn.19 & 24.
                                                    22
       Case 1:18-cv-00238-GSK Document 118                      Filed 09/23/20       Page 24 of 51




        The Court found that even if *** data should not have been included in the price data or

the purchase cost data for imports for internal consumption or retail sale, as we have again

found, its reported data “still constitute evidence that fairly undermines the Commission’s

conclusion” because it was the *** and the placement of its data in the staff report as ***.106

The Commission must consider all information on the record, but the placement of these data

in the staff report is not binding on the Commission as to its nature and the merit we accord it

in our analysis.107 Moreover, although the *** questionnaire response would indicate that it

***, the attendant values of those reported volumes by themselves provide no basis for

comparison with the prices for domestic products.

                             d. ***

        The Court directed the Commission to explain its differing treatment of the

questionnaire data of ***, which was excluded, and the questionnaire data of ***, which was

included, when a “similar inconsistency” in the reported data was found in each

questionnaire.108

        We find that there is a meaningful difference between the questionnaire data submitted

by *** and *** in that, as explained above, *** that can be compared, and therefore used, in

any way to price data for the domestic like product in our underselling analysis. By contrast,

***, an importer engaged in usual and open commercial market transactions, submitted




        106
             Slip Op. at 31.
        107
             Altx, Inc. v. United States, 26 Ct. Int’l Trade 1425, 1432–33, 25 I.T.R.D. (BNA) 1028, 1034 (Ct.
Int'l Trade 2002), aff’d, 370 F.3d 1108, 1121–22 (Fed. Cir. 2004).
         108
             Slip Op. at 24–25.
                                                      23
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20       Page 25 of 51




specific and usable price data for ***.109 ***.110 The precision of the data being reported was

at issue ***, and therefore we find that it was reasonable to include *** data, and that its

inclusion has no bearing on the exclusion of the reported data of ***.111

                3.      Underselling Analysis

        As in the Original Views, we again find that the record indicates a high degree of

substitutability between subject imports and the domestic like product and that price is “an

important consideration” in purchasing decisions.112 We emphasize, however, that in light of

the evidence showing that quality and availability were at least as important to many

purchasers during the POI, price by itself would in many instances not be determinative in

purchasing decisions. In fact, the record in these investigations shows that, while subject

import volumes increased during the POI, those imports predominantly sold at higher prices

than the domestic product—indicating that factors other than price were influencing

purchasing decisions.

        We continue to find that the record indicates predominant overselling of the domestic

product by subject imports and offer additional explanation of these findings in response to the

Court’s instructions.113




        109
            *** Importer Questionnaire Response, ***, at Q. III‐2d; phone note by ***, ***.
        110
            Phone note by ***.
        111
            Even if we were to exclude *** data for that single quarter, which represented *** percent
of the quantity of the price data and *** percent of the value of the price data for that product in that
quarter, the price for all subject imports would have been $*** per pound rather than $*** per pound.
As the calculated U.S. price would remain unchanged at $*** per pound, the data would continue to
show overselling by the subject imports of the domestic like product. Data Worksheets, EDIS Doc.
658541 (October 11, 2018).
        112
            Original Views at 33; CR at Tables II‐9, II‐13, II‐15.
        113
            Original Views at 34–35.
                                                   24
      Case 1:18-cv-00238-GSK Document 118               Filed 09/23/20     Page 26 of 51




       Consistent with our well‐established practice, we focused our underselling analysis on a

comparison of the number of instances of underselling to the number of instances of

overselling as reflected in the quarterly price comparison data. We obtained quarterly POI‐

wide comparative data for each of the four pricing products, resulting in 156 instances in which

we could compare subject import and domestic prices. These data showed predominant

overselling of the domestic product by subject imports, with subject imports selling at higher

prices than the comparable domestic product in 106 of 156 quarterly price comparisons, i.e., 68

percent of comparisons, and selling at lower prices than the domestic product in only 50 of 156

quarterly price comparisons, i.e., 32 percent of comparisons. Furthermore, the 8.1 percent

average margin of overselling exceeded the 5.8 percent average margin of underselling.114

       The quarterly price data also show predominant overselling of the domestic product by

subject imports when examined on the basis of sales quantities. During the POI, subject

imports oversold the comparable domestic product in comparisons representing 895 million

pounds (69 percent of sales volumes) and undersold the domestic product in comparisons

representing 394 million pounds (31 percent of sales volumes).115 Overselling predominated

for all pricing products except for Pricing Product 3, which accounted for the smallest volume of

subject imports.116

       The trends in the price comparison data further indicate that there was not significant

underselling by the imports in the context of these investigations. Underselling was most

frequent early in the POI, with 21 of 36 occurrences (58 percent) in 2015 showing


       114
           CR at Table V‐10.
       115
           CR at Table V‐10.
       116
           CR at Table V‐10.
                                               25
       Case 1:18-cv-00238-GSK Document 118               Filed 09/23/20     Page 27 of 51




underselling.117 In each of the last two years of the POI, overselling predominated, with 32 of

50 occurrences (64 percent) in 2016 and 40 of 47 occurrences (85 percent) in 2017 showing

overselling.118

       Because the comprehensive quarterly sales price data reflect predominant overselling of

the domestic product by subject imports, we find that these data weigh heavily against a

finding of significant underselling of the domestic product by subject imports.

       As instructed by the Court, we have also again scrutinized the purchase cost data for

imports for internal consumption or retail sale collected in these investigations. The

Commission received valid and usable purchase cost data for only one of the four defined

pricing products—Pricing Product 1—from importers ***.119 As explained above, the

Commission declines to include in our analysis the data reported by *** given its repeated

explanation that it was unable to distinguish its data according to the specific pricing product

descriptions. We therefore again consider purchase cost data for imports for internal

consumption or retail sale only for the one product on which we received such data, Pricing

Product 1.

       The purchase cost data indicate that the reported values of imports of Pricing Product 1

for internal consumption or retail sales are generally lower than reported prices for domestic




       117
           See CR at Tables V‐3 to V‐6.
       118
           See CR at Tables V‐3 to V‐6.
       119
           CR at V‐19.
                                                26
       Case 1:18-cv-00238-GSK Document 118                    Filed 09/23/20       Page 28 of 51




Pricing Product 1.120 However, the volume of such imports is small relative to the total volume

of subject imports and to the volume of importers’ sales of subject imports that oversold the

domestic product—as reflected in the price data.121 As detailed above in our discussion of the

price data, subject imports oversold the comparable domestic product in comparisons

representing 895 million pounds.122 By comparison, the purchase cost data for imports for

internal consumption or retail sale reflecting values lower than the price data for domestic

product represented only 217 million pounds.123 Accordingly, when considering both sets of

data, the price data continue to show predominant overselling by the subject imports on a

volume basis.

        Furthermore, there are limitations to comparisons of purchase cost data for imports for

internal consumption or retail sale and U.S. producer price data because the purchase cost data

for imports for internal consumption or retail sale do not capture other costs beyond the

landed duty‐paid costs that importers may incur as a result of importing the product, as

discussed above. As a result, purchase cost data for imports for internal consumption or retail




        120
             The purchase cost data for imports for internal consumption or retail sale for Pricing Product
1 reflected values lower than the price data for domestic Pricing Product 1 in 21 quarterly comparisons
(representing 217 million pounds) by an average difference of 6.8 percent, while these data reflected
values higher than the price data for domestic Pricing Product 1 in six quarterly comparisons
(representing 59 million pounds) by an average difference of 8.6 percent. Derived from CR at Table V‐7.
See Polyethylene Terephthalate Resin from Brazil, Indonesia, Korea, Pakistan, and Taiwan, USITC Pub.
4835 at 25 n.142.
         121
             As explained above, we use the term “price data” to refer to U.S. importers’ and domestic
producers’ sales price for shipments to unrelated customers, whereas we use the term “purchase cost
data for imports for internal consumption or retail sale” to refer to the landed duty‐paid value of
imports made by U.S. importers for their internal consumption or for retail sale.
         122
             CR at Table V‐10.
         123
             Derived from CR at Table V‐7.
                                                    27
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20      Page 29 of 51




sale may not fully reflect the actual cost to the importer.124 ***, which accounted for most of

the quantity of the purchase cost data for imports for internal consumption or retail sale,

provided estimates of the costs above landed duty‐paid value associated with its importing

activities. *** estimated that inventory carrying costs were *** percent of landed duty‐paid

value, while other costs ranged from *** percent of the landed, duty‐paid value.125 We find

again that the additional costs associated with purchase cost data for imports for internal

consumption or retail sale narrow the difference between the values of such imports and

domestic prices.126

        Based on the foregoing, we maintain our finding that the price data as a whole do not

show significant underselling.

        We have also considered the lost sales that the domestic industry claimed were due to

price competition from subject imports. Purchasers were asked in their questionnaires

whether they had purchased subject imports instead of the domestic like product during the

POI. The Commission received responses from 25 purchasers providing comprehensive




        124
            See Tool Chests and Cabinets from China, Inv. No. 701‐TA‐575 (Final), USITC Pub. 4753
(January 2018) at 28 n.149; Silicon Metal from Australia, Brazil, Kazakhstan, and Norway, Inv. Nos. 701‐
TA‐567–569 and 731‐TA‐1343–1345 (Final), USITC Pub. 4773 (April 2018) at 25 n.144.
        125
            CR at V‐20. Commissioner Schmidtlein notes that subsequent to the issuance of the
questionnaires in the final phase of these investigations, the Commission refined its questions regarding
purchase costs for imports for internal consumption or retail sale. The questionnaires now specifically
request additional costs that the importer would not have incurred if it purchased the product from
another importer or a domestic producer. It is unclear in this instance whether *** would have incurred
inventory carrying costs or the other reported additional costs if it had purchased PET resin from an
importer or domestic producer, but Commissioner Schmidtlein has erred on the side of including those
additional costs in her analysis.
        126
            See CR at V‐20, Table V‐7. As noted above, for the quarterly comparisons in which the import
purchase cost was lower than the domestic sales price, the average difference was 6.8 percent. Id. at
Table V‐7. See Polyethylene Terephthalate Resin from Brazil, Indonesia, Korea, Pakistan, and Taiwan,
USITC Pub. 4835 at 25 n.142.
                                                   28
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20      Page 30 of 51




coverage of the entire U.S. market for that period.127 Nineteen of the 25 purchasers reported

that they purchased subject imports instead of the domestic product during the POI.128 Eleven

of those 19 purchasers reported that the subject imports were priced lower than the domestic

product, while the remaining eight said they were not priced lower.129 These responses do not

specify quantities, prices, and time periods of purchasing, unlike the price data.130 In addition,

only four of those 11 purchasers who reported that subject imports were priced lower than the

domestic product also reported that the lower price of subject imports was a primary factor in

purchasing decisions.131 Nor did any of those four purchasers report reducing their share of

purchases from domestic sources over the POI.132 In fact, one of them, ***, which accounted

for the large majority of the volume of subject imports that were reportedly purchased due to

their lower price, also reported increasing its share of total purchases from domestic sources

over the POI.133

        Further, the total volume of subject imports purchased by those four importers was

relatively small, accounting for a total of *** pounds of subject imports.134 This volume of




        127
            Compare CR at Table V‐11 with Table IV‐12.
        128
            CR at Table V‐12.
        129
            CR at Table V‐12.
        130
            See CR at Tables V‐3 to V‐6.
        131
            CR at Table V‐12. As discussed above, the record in this case provides ample support for the
importance of factors other than price—such as availability and reliability of supply—to U.S. purchasers
of PET resin. See section II.A.3, supra.
        132
            CR at Tables V‐11, V‐12.
        133
            CR at Tables V‐11, V‐12.
        134
            CR at Table V‐12. One of the four purchasers, ***, did not provide a quantity purchased.
However, *** also reported “no” in response to the question of whether subject imports were priced
lower than the domestic product. Id.
                                                   29
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20   Page 31 of 51




subject imports reportedly purchased due to price was equivalent to only *** percent of

subject imports and *** percent of apparent U.S. consumption over the POI.135

       Purchasers were also asked to compare and rate the domestic product and imports

from each subject country with regard to 16 factors that influence purchasing decisions.136 For

the factor of price, half of the purchasers familiar with subject imports from Brazil (four of eight

purchasers) and half of the purchasers familiar with subject imports from Indonesia (two of four

purchasers) rated those products as comparably or higher priced than the domestic product,

while the other halves rated those imports as lower priced than the domestic product.

Purchasers familiar with subject imports from Taiwan were similarly closely split, with five

rating the subject imports as comparably or higher priced than the domestic product, and six

rating the subject imports as lower priced.137 Purchasers familiar with subject imports from

Korea leaned towards rating the subject imports lower priced, with three rating imports as

comparably or higher priced and five ranking them as lower priced, while purchasers familiar

with subject imports from Pakistan leaned the other way, with six rating the subject imports as

comparably or higher priced and only three ranking the subject imports as lower priced.138 In

sum, subject imports from three of the five subject countries were more often rated as

comparably priced or higher priced than the domestic product.139 Thus, these rankings do not

provide evidence compelling a finding that the cumulated subject imports were generally

priced lower than the domestic product, let alone significantly undersold the domestic product.



       135
           CR at Tables V‐12, C‐1.
       136
           CR at Table II‐11 & n.1. See id. at II‐29 n.47.
       137
           CR at Table II‐11.
       138
           CR at Table II‐11.
       139
           CR at Table II‐11.
                                                      30
      Case 1:18-cv-00238-GSK Document 118                 Filed 09/23/20    Page 32 of 51




Particularly when considered alongside the detailed and comprehensive quarterly price data,

these rankings do not detract from the actual sales data showing that the subject imports

predominantly oversold the domestic product.

       The Court has asked us to consider and better explain why the aggregation of the

responses on this factor, as urged by Petitioners, does not undermine our finding that

overselling predominated.140 As an initial matter, we do not find that simply adding purchaser

responses to a rating question is particularly meaningful in isolation, given that such an

approach does not account for factors such as product mix and volumes represented by the

responses. Also, in addressing this point, the Court relied on Petitioners’ incomplete calculation

of the ratings to note that “there were twenty purchaser responses of underselling and only

nine of overselling.”141 Petitioners, however, ignore all of the ratings of “comparable,”

notwithstanding that those ratings are as pertinent as the ratings for higher prices or lower

prices. Particularly, a rating of “comparable” indicates that the subject imports were not lower

priced than the domestic product, and therefore would not support a finding of significant

underselling. When the “comparable” responses are included, 20 purchaser responses rating

subject import prices lower and 20 purchaser responses rating subject import prices

comparable or higher priced than the domestic product.142 To the extent this numeric

comparison adds to our evaluation, we do not find that the even split in these ratings

outweighs the comprehensive and data‐specific quarterly price comparisons which show

predominant overselling by the subject imports.


       140
           Slip Op. at 29–30.
       141
           Slip Op. at 29; Petitioners’ Comments on Court Remand at 4–5.
       142
           CR at Table II‐11.
                                                 31
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20      Page 33 of 51




        The Court also took note of Petitioners’ argument that 16 purchasers responded in

some fashion to the overall factor rating question, even though not all 16 responded to the

specific price factor question at issue here or provided data for every country comparison.143

Plaintiffs argued that because there were more purchasers (16) who responded to this specific

price factor rating question than there were importers (eight) and domestic producers (four)

that provided the data for the 156 quarterly price comparisons, the responses to the rating

question cannot be given less weight.144 This argument overlooks the sheer volumes of

shipments, of both subject imports and domestic product, that were accounted for in the

quarterly price comparisons. These data were reported by all four domestic producers of PET

resin, i.e., all three Petitioners themselves and M&G, accounting for *** of U.S. producers’ 2017

shipments of PET resin,145 and by importers whose price data accounted in 2017 for 100

percent of shipments from Brazil, *** percent of shipments from Indonesia, 80.9 percent of

shipments from Korea, 55.4 percent of shipments from Pakistan, and 87.7 percent of shipments

from Taiwan.146 We determined to rely heavily on the quarterly price comparisons in these

investigations not based on the number of firms from which these data were collected, but

rather on the detailed and accurate nature of such types of data and the comprehensive

coverage of these data in these investigations. We find the coverage levels to be substantial

and the data to provide more probative information on the issues of quantity, value, and




        143
             See Slip Op. at 29–30.
        144
             See Slip Op. at 29–30; Plaintiffs’ Brief at 17–18.
         145
             See CR at III‐1, V‐9.
         146
             CR at V‐9. The lower coverage for imports from Indonesia was attributable in part to the ***.
Id. at V‐8 n.17, V‐9 n.22.
                                                   32
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20      Page 34 of 51




instances of underselling than a simple tally of how many firms responded to a comparison of

factors.147

        To summarize our consideration of the purchaser price ratings, we first note that most

responses for three of the five subject countries indicated that the subject imports were not

lower priced than the domestic product, and thus did not support of finding of significant

underselling. Second, while we disagree that we are required to accept Petitioners’ proposed

methodology for assessing the meaning of the responses to the price ratings over our well‐

established methodology, even using Petitioners’ approach, at best the numbers show that

responding purchasers were evenly split as to whether or not subject imports were lower

priced than the domestic product. Even viewed this way, these data do not undermine the

quarterly price comparisons and do not compel a finding of significant underselling. Finally, we

reject Petitioners’ proposal that the number of responding firms is more important to our price

analysis than the comprehensiveness and detail of the data. As explained above, we find that

the quarterly price comparisons were comprehensive in that they both spanned the entire POI

and accounted for large quantities of U.S. shipments on PET resin. These data showed



        147
            Petitioners also misapprehended why the Commission placed less weight on the answer to
the price rating question than on the multiple data responses used in the quarterly price data
comparisons. By arguing that the Commission’s weighing of the ratings was “inconsistent” with its
weighing of the price comparisons, Plaintiffs have assumed the Commission’s reason for giving less
weight to the rating response was because not all 16 responding purchasers provided data for every
country. This is not, however, the basis for our finding that these responses are less probative than the
detailed quarterly price data; rather, as discussed above, we do not find that counting the number of
firms that responded to any particular question outweighs our examination of the specific data covering
the vast majority of U.S. shipments of PET resin. The Court noted that the Commission relied on the
quarterly price comparisons notwithstanding that not all firms reported price data for all quarters. See
Slip Op. at 17–18. We would not expect all firms to report detailed price data on the defined products
for all 13 quarters, as it would not be unusual for some firms to have no sales during certain quarters
over a three‐year‐plus period.
                                                   33
       Case 1:18-cv-00238-GSK Document 118                Filed 09/23/20     Page 35 of 51




predominant overselling by the subject imports, and the purchasers’ price ratings do not

undermine this robust evidence of overselling.

        The Court instructed the Commission on remand “to address prior determinations that

even underselling that occurred in less than 50 percent of price comparisons could be

significant.”148 The Court based this instruction on its holding that the Commission has made

prior determinations of a general nature that “mixed underselling is more significant in price‐

sensitive markets for substitutable goods,” and that where the Commission makes the same

two determinations, i.e., price sensitivity and substitutability, on which “this finding of a general

nature is predicated,” the Commission must address why the underselling that it found was not

significant.149

        As a factual matter, we clarify that our findings in these investigations are not that there

was “mixed” underselling. To the contrary, we explicitly find that the data in these

investigations evidenced predominant overselling by the subject imports. As discussed above,

the data showed that the subject imports oversold the domestic product in 68 percent of price

comparisons during the POI, and in 76 percent of comparisons during the last two years of the

POI.150 This is not a case where the number of instances of underselling and overselling are

close or “mixed,” but rather one in which instances of overselling far prevail. For this reason

alone, a comparison to prior investigations in which the Commission found “mixed”

underselling may not be informative.




        148
            Slip Op. at 41.
        149
            Slip Op. at 20–21.
        150
            See CR at Tables V‐3 to V‐6.
                                                 34
       Case 1:18-cv-00238-GSK Document 118                     Filed 09/23/20      Page 36 of 51




        Additionally, as we have noted in the introductory section to these Views, we

respectfully disagree that Commission findings on price sensitivity, substitutability, and

underselling are general in nature. As the Court of International Trade has previously noted,

the Commission “is not compelled to find a certain percentage of underselling to be significant

in one investigation merely because it has done so in previous cases. The significance of

underselling in an investigation will necessarily depend on the particulars of the product and

industry at issue, not necessarily on the import of certain percentages understood in the

abstract.”151

        Nonetheless, we explain below how the facts of these investigations distinguish them

from those of other investigations cited by Plaintiffs in their submissions to the Court.

                             a. Certain Hot‐Rolled Steel Flat Products from Australia Brazil,
                                Japan, Korea, the Netherlands, Turkey, and the United Kingdom

        In the Hot‐Rolled Steel determinations, the Commission found that there was a high

degree of substitutability between subject imports and the domestic like product and that price

was an important consideration in purchasing decisions, as in the present investigations.152

Cumulated subject imports undersold the domestic like product in 49.5 percent of 396

quarterly comparisons and by 67.3 percent in terms of volume.153 In the present investigations,



        151
             Altx, Inc. v. United States, 167 F. Supp. 2d 1353, 1365 (Ct. Int’l Trade 2001), aff’d following
remand, 370 F.3d 1108 (Fed. Cir. 2004). See also Hitachi Metals, Ltd. v. United States, 949 F.3d 710, 718
(Fed. Cir. 2020) (quoting Cleo Inc. v. United States, 501 F.3d 1291, 1299 (Fed. Cir. 2007) (That the
Commission reached different outcomes in cases with different circumstances ‘do{es} not indicate that
the Commission either committed legal error in the methodology it used in this case or departed from
the mode of analysis it regularly employs.’”)
         152
             See Certain Hot‐Rolled Steel Flat Products from Australia, Brazil, Japan, Korea, the
Netherlands, Turkey, and the United Kingdom, Inv. Nos. 701‐TA‐545–547 and 731‐TA‐1291–1297 (Final),
USITC Pub. 4638 (Sept. 2016) at 35.
         153
             See Certain Hot‐Rolled Steel, USITC Pub. 4638 at 35–36.
                                                     35
      Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20      Page 37 of 51




those comparable underselling percentages were 32 percent and 31 percent, respectively.154

Moreover, underselling was predominant during 2014 and continued into 2015 in the earlier

determinations, when the volume and market share of subject imports were at their peak,

suggesting that the underselling was contributing to these increases.155 In the present

investigations, overselling was predominant in 2016 and 2017, when the volume and market

share of subject imports were at their peak.156 Whereas in Hot‐Rolled Steel, more than one‐

third of responding purchasers (18 of 48) stated that price was the primary reason for

purchasing subject imports instead of the domestic product, in the present investigations, less

than one in six responding purchasers (four of 25) reported that price was a primary factor in

their decision to purchase subject imports.157 The Commission found “predominant

underselling” by subject imports in Hot‐Rolled Steel, whereas in the present investigations, we

found and continue to find “predominant overselling.”158 We do not find the unique facts, and

the analysis and conclusions drawn from them, in the Hot‐Rolled Steel determinations to be

applicable to the present investigations and determinations.

                           b. Certain Corrosion‐Resistant Steel Products (“CRS”) from China,
                              India, Italy, Korea, and Taiwan

       In the CRS determinations, the Commission found that there was a moderate to high

degree of substitutability between subject imports and the domestic like product and that price

was an important consideration in purchasing decisions, which is somewhat similar to the




       154
           Original Views at 34.
       155
           See Certain Hot‐Rolled Steel, USITC Pub. 4638 at 36.
       156
           Original Views at 34–35; CR at Table C‐1.
       157
           See Certain Hot‐Rolled Steel, USITC Pub. 4638 at 36 n.187; CR at Table V‐12.
       158
           See Certain Hot‐Rolled Steel, USITC Pub. 4638 at 36–37; Original Views at 34–35.
                                                  36
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20       Page 38 of 51




present investigations.159 Cumulated subject imports undersold the domestic like product in 59

percent of 239 quarterly comparisons and by 72 percent in terms of volume.160 In the present

investigations, the comparable underselling percentages were 32 percent and 31 percent,

respectively.161 Moreover, underselling was predominant during 2014 in the earlier

determinations, when the volume and market share of subject imports were at their peak.162 In

the present investigations, overselling was predominant in 2016 and 2017, when the volume

and market share of subject imports were at their peak.163 In CRS, almost all responding

purchasers (12 of 13) stated that price was the primary reason for purchasing subject imports

instead of the domestic product, whereas in the present investigations, only four of 25

indicated as much.164 In CRS, the Commission found underselling by subject imports to be

“significant,” whereas in the present investigations, we found and continue to find

“predominant overselling.”165 We do not find the unique facts, and the analysis and

conclusions drawn from them, in the CRS determinations to be applicable to the present

investigations and determinations.

                            c. Cold‐Rolled Steel Flat Products from China and Japan

        In Cold‐Rolled Steel, the Commission found that there was a high degree of

substitutability between subject imports and the domestic like product and that price was an


        159
            See Certain Corrosion‐Resistant Steel Products from China, India, Italy, Korea, and Taiwan,
Inv. Nos. 701‐TA‐534–537 and 731‐TA‐1274–1278 (Final), USITC Pub. 4620 (July 2016) at 25.
        160
            See Certain Corrosion‐Resistant Steel Products from China et al., USITC Pub. 4620 at 26.
        161
            Original Views at 34.
        162
            See Certain Corrosion‐Resistant Steel Products from China et al., USITC Pub. 4620 at 26.
        163
            Original Views at 34–35; CR at Table C‐1.
        164
            See Certain Corrosion‐Resistant Steel Products from China et al., USITC Pub. 4620 at 27 n.136;
CR at Table V‐12.
        165
            See Certain Corrosion‐Resistant Steel Products from China et al., USITC Pub. 4620 at 27;
Original Views at 34–35.
                                                   37
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20      Page 39 of 51




important consideration in purchasing decisions, as in the present investigations.166 But in

Cold‐Rolled Steel, unlike in the current investigations, cumulated subject imports undersold the

domestic like product in 67 percent of quarterly comparisons and representing 77 percent of

volume.167 In the present investigations, the near converse is true, with underselling in 32

percent of the comparisons representing 31 percent of volume.168 Moreover, underselling

occurred most frequently during 2014 in Cold‐Rolled Steel, when subject imports gained market

share.169 In the present investigations, overselling was most frequent in 2016 and 2017, when

the volume and market share of subject imports were at their peak.170 In Cold‐Rolled Steel,

price was the most frequently cited first‐most factor for purchasers when making a purchase,

and in the present investigations it was not.171 More than one‐third of responding Cold‐Rolled

Steel purchasers (15 of 42) stated that price was the primary reason for purchasing subject

imports instead of the domestic product in the earlier determinations, whereas in the present

investigations, it was four of 25.172 The Commission considered all these data and found

underselling by subject imports to be “significant” in Cold‐Rolled Steel, whereas in the present

investigations, we have considered all available data and found, and continue to find,

“predominant overselling.”173 We do not find the unique facts, and the analysis and


        166
            See Cold‐Rolled Steel Flat Products from China and Japan, Inv. Nos. 701‐TA‐541 and 731‐TA‐
1284 and 1286 (Final), USITC Pub. 4619 (July 2016) at 26, 28.
        167
            See Cold‐Rolled Steel Flat Products from China and Japan, USITC Pub. 4619 at 29.
        168
            Original Views at 34.
        169
            See Cold‐Rolled Steel Flat Products from China and Japan, USITC Pub. 4619 at 29.
        170
            Original Views at 34–35; CR at Table C‐1.
        171
            See Cold‐Rolled Steel Flat Products from China and Japan, USITC Pub. 4619 at 26; CR at Table
II‐8.
        172
            See Cold‐Rolled Steel Flat Products from China and Japan, USITC Pub. 4619 at 30 n.155; CR at
Table V‐12.
        173
            See Cold‐Rolled Steel Flat Products from China and Japan, USITC Pub. 4619 at 30; Original
Views at 34–35.
                                                   38
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20      Page 40 of 51




conclusions drawn from them, in Cold‐Rolled Steel to be applicable to the present investigations

and determinations.

                            d. Certain Steel Nails from China

        In the Steel Nails determination, the Commission found that there was a moderate to

high degree of substitutability between subject imports and the domestic like product and that

price was “generally … the largest single factor affecting purchasing decisions.”174 This differs

from the present investigations, where price is “an important factor” and is not the most

frequently cited first‐most factor or even among the top three of important purchasing

factors.175 In Steel Nails, subject imports undersold the domestic like product in 49 percent of

quarterly comparisons.176 In the present investigations, the comparable underselling

percentage was 32 percent.177 In light of the truly “mixed” underselling in Steel Nails and the

fact that 27 of 33 purchasers reported that subject imports were priced lower than the

domestic product, the Commission found “significant price underselling” by subject imports.

We do not find the unique facts, and the analysis and conclusions drawn from them, in the

earlier determinations to be applicable to the present investigations and determinations.

                            e. DRAMs and DRAM Modules from Korea

        In DRAMs, the Commission found that there was a high degree of substitutability

between subject imports and the domestic like product and that price was an important




        174
           See Certain Steel Nails from China, Inv. No. 731‐TA‐1114 (Final), USITC Pub. 4022 (July 2008)
at 17–18; CR at Tables II‐8, II‐9.
       175
           Original Views at 33; CR at Tables II‐8, II‐9.
       176
           See Certain Steel Nails from China, USITC Pub. 4022 at 18.
       177
           Original Views at 34.
                                                   39
       Case 1:18-cv-00238-GSK Document 118                    Filed 09/23/20      Page 41 of 51




consideration in purchasing decisions, as in the present investigations.178 However, subject

imports undersold the domestic like product in “the majority” of possible comparisons and with

increasing frequency over the POI of the DRAMs investigation.179 In the present investigations,

the comparable underselling percentage was 32 percent, and underselling occurred with

decreasing frequency over the POI.180 The Commission found “significant price underselling” by

subject imports in DRAMs, whereas in the present investigations, we found and continue to find

“predominant overselling.”181 We do not find the unique facts, and the analysis and

conclusions drawn from them, in the DRAMs determination to be applicable to the present

investigations and determinations.

                            f. Certain Stainless Steel Plate from Belgium, Canada, Italy, Korea,
                               South Africa, and Taiwan

        In Stainless Steel Plate, the Commission found that the domestic like product was a

“commodity product that sells largely on the basis of price.”182 Cumulated subject imports

undersold the domestic like product in 41.5 percent of 277 quarterly comparisons, which the

Commission characterized as “mixed” underselling.183 In the present investigations, the

comparable underselling percentage was 32 percent.184 Moreover, the Commission in Stainless

Steel Plate conducted a separate analysis for imports from one subject country (Taiwan)

because of a lack of quarterly comparison price data and found that the value of those subject


        178
            See DRAMs and DRAM Modules from Korea, Inv. No. 701‐TA‐431 (Final), USITC Pub. 3616
(Aug. 2003) at 22–23.
        179
            See DRAMs and DRAM Modules from Korea, USITC Pub. 3616 at 23.
        180
            Original Views at 34.
        181
            See DRAMs and DRAM Modules from Korea, USITC Pub. 3616 at 25; Original Views at 34–35.
        182
            See Certain Stainless Steel Plate from Belgium, Canada, Italy, Korea, South Africa, and Taiwan,
Inv. Nos. 701‐TA‐376, 377, and 379 and 731‐TA‐788–793 (Final), USITC Pub. 3188 (May 1999) at 17.
        183
            See Certain Stainless Steel Plate from Belgium et al., USITC Pub. 3188 at 18.
        184
            Original Views at 34.
                                                    40
         Case 1:18-cv-00238-GSK Document 118                      Filed 09/23/20      Page 42 of 51




imports “was consistently lower than that for domestic producers’ shipments of the same

products,” which contributed to its mixed underselling finding.185 The Commission also relied

on confirmed lost sales and lost revenue allegations.186 In the present investigations, we have

not found a similar level of confirmed lost sales and lost revenue.187 In Stainless Steel Plate,

price was the most frequently cited first‐most factor for purchasers when making a purchase,

and in the present investigations it is not.188 As stated above, the Commission found “mixed”

underselling by subject imports in Stainless Steel Plate, whereas in the present investigations,

we found and continue to find “predominant overselling.”189 We do not find the unique facts,

and the analysis and conclusions drawn from them, in Stainless Steel Plate to be applicable to

the present investigations and determinations.

                                g. Cold‐Rolled Carbon Steel Plates and Sheets from Argentina

         In Cold‐Rolled Carbon Steel, despite finding underselling by subject imports in each (100

percent) of 13 “instances of comparison,”190 other evidence in the record led the Commission

to reach a negative determination.191 We do not find the unique facts, and the analysis and

conclusions drawn from them, in Cold‐Rolled Carbon Steel to be applicable to the present

investigations and determinations.




         185
             See Certain Stainless Steel Plate from Belgium et al., USITC Pub. 3188 at 18–19.
         186
             See Certain Stainless Steel Plate from Belgium et al., USITC Pub. 3188 at 19 and n.113.
         187
             Original Views at 37–38. See CR at Table IV‐12.
         188
             See Certain Stainless Steel Plate from Belgium et al., USITC Pub. 3188 at 17; CR at Tables II‐8,
II‐9.
         189
               See Certain Stainless Steel Plate from Belgium et al., USITC Pub. 3188 at 19; Original Views at
34–35.
         190
           See Cold‐Rolled Carbon Steel Plates and Sheets from Argentina, Inv. No. 731‐TA‐175 (Final),
USITC Pub. 1637 (Jan. 1985) at 6.
       191
           See Cold‐Rolled Carbon Steel Plates and Sheets from Argentina, USITC Pub. 1637 at 3, 6.
                                                        41
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20       Page 43 of 51




                            h. Certain Carbon Steel Products from Spain

        In this decades‐old investigation, the Commission was unable to use the available price

data to make comparisons between subject imports and domestic product. Instead, the

Commission relied on lost sales and lost revenue information—the overwhelming majority of

which indicated that the lower price of subject imports was the principal reason for their

purchase instead of the domestic product—to find underselling by the subject imports.192 In

the present investigations, we were able to use the available price data to make comparisons

and found that only 32 percent reflected underselling.193 Furthermore, only four of 25

purchasers reported that the lower price of subject imports was a primary reason for their

purchase instead of the domestic product.194 We do not find the unique facts, and the analysis

and conclusions drawn from them, in Carbon Steel Products to be applicable to the present

investigations and determinations.

                4.      Conclusion on Price Effects

        In view of the foregoing, we again find that subject imports predominantly oversold the

domestic product during the POI, and conclude that there was not significant underselling.195

Accordingly, and in view of our findings in the Original Views, unchallenged, that subject

imports did not have the effect of depressing prices or preventing price increases for the



        192
             See Certain Carbon Steel Products from Spain, Inv. Nos. 701‐TA‐155, 157–160, and 1162
(Final), USITC Pub. 1331 (Dec. 1982) at 19–25.
         193
             Original Views at 34.
         194
             CR at Table V‐12.
         195
             Our finding of no significant underselling based on the facts of these investigations should
not be taken to imply that underselling cannot be considered significant based on the facts of another
investigation where the instances or quantities associated with underselling are less than a majority. As
explained in these views, the Commission reaches its conclusions on price effects in light of the facts on
a given record.
                                                    42
       Case 1:18-cv-00238-GSK Document 118                  Filed 09/23/20      Page 44 of 51




domestic like product that would otherwise have occurred to a significant degree, we again do

not find that the subject imports caused significant price effects.

        C.      Impact of the Subject Imports

        We begin our supplemental and further explanation of the impact of the subject

imports by stating, as the Commission did in its Original Views, that no single factor is

dispositive and all relevant economic factors are considered “within the context of the business

cycle and conditions of competition that are distinctive to the affected industry.”196

        The Court directed the Commission on remand to reconsider “its finding that supply

constraints were the cause of market share shifts rather than underselling in light of conflicting

evidence that supply constraints solely occurred beginning in October 2016.”197 The Court also

directed the Commission on remand to reconsider “its impact finding in light of the

insufficiencies in its overselling and supply constraint findings.”198

        The Commission held its hearing in these investigations on September 13, 2018.199 At

the hearing, the Commission heard testimony regarding supply constraints in the market

spanning the POI, including the time period prior to October 2016. As we discussed in

addressing the conditions of competition, these constraints stemmed from the expectation in

the U.S. market that the construction of the new M&G Texas facility, which began in December

2014, would be completed by the end of 2016.200 Anticipating the expanded production




        196
            19 U.S.C. § 1677(7)(C)(iii). This provision was amended by the Trade Preferences Extension
Act of 2015, Pub. L. 114‐27. See also Original Views at 42.
        197
            Slip Op. at 41.
        198
            Slip Op. at 41.
        199
            CR at I‐1.
        200
            CR at III‐10 to III‐11. See section II.A.2, supra.
                                                   43
       Case 1:18-cv-00238-GSK Document 118                  Filed 09/23/20     Page 45 of 51




capacity that would be brought on board by that facility and the consequent decommissioning

of existing domestic PET resin production capacity, domestic producers chose not to expand

capacity in their existing facilities, even as demand grew.201 Not only did this construction start

prior to the POI, but progress toward its scheduled completion, or anticipation of progress

toward its scheduled completion, occurred during 2015 and 2016, the first two years of the POI,

and into 2017, prior to M&G’s bankruptcy filing in October 2017.202

       U.S. purchaser Graham Packaging testified at the Commission’s hearing that although

the scheduled startup of production at the M&G facility was delayed for almost one year by the

time of M&G’s bankruptcy in October 2017—and actually never began—the domestic industry

“always factored that {anticipated additional} capacity in their U.S. supply, and that it would be

available to us to meet our projected and growing demand.”203

       Similarly, U.S. importer Niagara Bottling testified, and U.S. purchaser PepsiCo

corroborated, that these “dynamics” of “domestic competition” keeping prices constrained

during a period of rising demand “were in play for years leading up to late 2017” because of

“repeated delays” in the commencement of M&G’s new production capacity.204

       We find that this sworn witness testimony about market conditions over a span of years

beginning in late 2014 evinces that the constraints spanned the POI. Further, this testimony




       201
           CR at Tables III‐5 (showing no production capacity increase from 2015 to 2017 ***) and IV‐12
(showing apparent U.S. consumption increasing each year from 2015 to 2017).
       202
           CR at III‐10 to III‐11.
       203
           Hearing Tr. at 145, 147.
       204
           Hearing Tr. at 243–245 (emphasis added).
                                                  44
      Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20       Page 46 of 51




was corroborated by the importer and questionnaire responses of these firms in which they

similarly indicated that there were supply constraints beginning in 2015 and through 2016.205

       The Court instructed us to address previous determinations in which the Commission

found that “supply constraint events that follow subject import increases cannot be the cause

of them.”206 In the CRS investigations, the Commission found that the cited supply constraints

could not explain the “magnitude and duration” of the increase in subject imports—not that

they did not contribute to the increase—as the disruptions occurred in early 2014 “and were of

limited duration” while subject imports had been increasing since 2013.207 Likewise, in Cold‐

Rolled Steel, the Commission focused on the limited reach and duration of shortages resulting

from 2014 weather events. There, the Commission found that shortages alleged to have

continued throughout 2015 were not corroborated by reports from U.S. market participants,

and were not to be “so widespread and persistent” as to explain subsequent subject import

volumes in 2014 and 2015.208 By contrast, in these investigations, we find that the witness

testimony and questionnaire responses evince market conditions keyed to M&G’s construction

that began in 2014 and affected market participant’s behavior throughout the POI. The

confluence of Hurricanes Matthew and Harvey later in the POI then exacerbated these already

existing supply constraints.




       205
           See CR at Table II‐4 (“firms reporting supply constraints since January 1, 2015”).
       206
           Slip Op. at 35–36.
       207
           See Certain Corrosion‐Resistant Steel Products from China et al., USITC Pub. 4620 at 24.
       208
           See Cold‐Rolled Steel Flat Products from China and Japan, USITC Pub. 4619 at 27–28.
                                                  45
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20      Page 47 of 51




        In addition to the importers’ testimony and questionnaire responses of importers and

purchasers, the existence of supply constraints throughout the POI was reflected in domestic

producers’ actions in supplying purchasers with imports to fulfill orders.

        The record shows that, in 2016, the domestic industry began increasing its own imports

of PET resin. ***.209 ***, already a substantial importer of PET resin in 2015 at *** pounds,

appreciably increased its imports in 2016, to *** pounds.210 ***.211 Domestic producers stated

that they imported PET resin to supplement their domestic production or supply a type not

produced domestically.212 As a whole, the domestic industry’s shipments of subject imports

increased from *** pounds in 2015 to *** pounds in 2016, for an increase of *** percent.213

        In 2016, the share of the market held by domestically produced PET resin declined ***

percentage points.214 At the same time, the domestic industry’s imports of subject PET resin in

2016 represented *** percentage points of market share.215 The domestic industry’s imports

of nonsubject PET resin in 2016 represented *** percentage points of market share.216 The

domestic industry’s imports in total in 2016 thus represented *** percentage points of market

share.217 We find that these increased imports by the domestic producers themselves account


        209
            CR at Table III‐9. According to ***. Id. Although *** later stated that an additional reason
for importing was ***, we note that *** subject imports were generally *** than domestic PET resin.
Petitioners’ Posthearing Brief, Exh. 5 at 2; CR at Table V‐10.
        210
            CR at Table III‐9.
        211
            CR at Table III‐9. ***. Id.
        212
            CR at Table III‐9. See Polyethylene Terephthalate Resin from Brazil, Indonesia, Korea,
Pakistan, and Taiwan, USITC Pub. 4835 at 32. *** certified that it did not import PET resin. *** U.S.
Producers’ Questionnaire at II‐7.
        213
            CR at Table IV‐12.
        214
            CR at Table IV‐13.
        215
            CR at IV‐40.
        216
            CR at IV‐40.
        217
            CR at IV‐40. U.S. producers’ U.S. shipments of all imports increased from *** percent of the
market in 2015 to *** percent of the market in 2016. Id.
                                                   46
       Case 1:18-cv-00238-GSK Document 118                   Filed 09/23/20      Page 48 of 51




for an equivalent percentage of the loss of market share by domestically produced product.

The domestic industry’s own imports of PET resin in 2016 thus explain most (*** percentage

points) of the 5.4 percentage‐point decline in the domestic industry’s market share that year,

and by their own representations the imports were due to the domestic industry’s supply

limitations, not to a need to access low‐priced imports to compete in the market.

        The record shows that purchasers were aware of the domestic industry’s need to import

PET resin to fulfill purchaser orders. Several purchasers reported that U.S. producers supplied

them with imported PET resin rather than U.S.‐produced PET resin since 2015.218 The record

also contains coinciding reports of domestic supply constraints since 2015, including customers

being placed on allocation and restrictions on the specifications of the PET resin offered.219

        The responses regarding lost sales and lost revenue likewise reflect near unanimous

reporting by purchasers that domestic producers had supply issues. Ten of 14 purchasers that

switched to subject imports indicated that the lower price of these imports was not a primary

reason for the shift, and provided details of supply constraints since 2015.220 The record

evidence thus contradicts Petitioners’ claim that supply constraints were limited to a brief

period at the end of the POI.221 U.S. producers’ increasing volume of imports from 2015 to

2016, the responses by purchasers regarding their decisions to purchase subject imports since


        218
            CR at Table II‐4 (statements by *** regarding U.S. producers’ use of imports to supply
customers since 2015); id. at II‐26 (purchasers reporting reasons for decreased domestic purchases
included limited availability of domestic product and that suppliers chose to supply the purchases with
imports rather than their U.S.‐produced PET resin since 2015); id. at II‐28 (since 2015, eight of 23
purchasers reported that they had ordered domestic product but were instead supplied imported
product, while seven of 24 purchasers reported that they had searched for domestic PET resin but had
been offered imported product); id. at Table V‐12 (*** response to lost sales allegation concerning ***).
        219
            CR at Table II‐4.
        220
            CR at Table V‐12.
        221
            Petitioners’ Prehearing Brief at 54–55; Hearing Tr. at 23.
                                                   47
       Case 1:18-cv-00238-GSK Document 118                Filed 09/23/20     Page 49 of 51




2015, and the increase in subject imports despite being higher priced in 2016, all indicate that

supply constraints, rather than low‐priced subject imports, were the trigger for the market

share changes that occurred as nonsubject imports from Canada, China, India, and Oman

largely exited the market in 2016 following Commerce’s imposition of antidumping and

countervailing duty orders on imports from those countries.

       Furthermore, the domestic industry’s condition improved in 2016, the year with the

most significant increase in subject imports, including increased importation by the domestic

industry itself. Subject imports increased in 2016 by their greatest amount during the POI, due

in part to the importation actions of the domestic industry, both in terms of market share and

on an absolute basis.222 Yet, as demonstrated above, subject imports predominantly oversold

the domestic like product in 2016. We decline to find that subject imports priced

predominantly higher than the domestic product in 2016 caused material injury to the domestic

industry.

       Moreover, the domestic industry increased its domestic shipments each year of the POI,

including 2016, and its full‐year capacity utilization rate was the highest on the record in

2016.223 Its employment‐related indicators and financial indicators were mixed over the POI,

and a number of financial indicators improved in 2016 and declined in 2017, but as explained

above, we do not find that subject imports had any significant price effects on the domestic

industry. Consequently, we do not find that the increased presence of subject imports explains

the decline in the industry’s financial indicators during the POI.



       222
             CR at Table C‐1.
       223
             CR at Table C‐1.
                                                 48
       Case 1:18-cv-00238-GSK Document 118                    Filed 09/23/20       Page 50 of 51




        As noted by the Court, the domestic industry’s capacity utilization rate was 69.3 percent

in interim 2017 and 89.0 percent in interim 2018.224 We find that the lower volume of subject

imports in interim 2018 compared to interim 2017, and the financial indicators of the domestic

industry that were higher in interim 2018 than in interim 2017, were likely due at least in part

to the pendency of these investigations and their initial effects on the U.S. market.225

        Having reexamined and supplemented our impact findings based on the Court’s

instructions, we again find that subject imports did not have a significant impact on the

domestic industry.

                                              Conclusion
        For the foregoing reasons, and the reasons provided in the Original Views as

supplemented here, we again determine that an industry in the United States is not materially

injured or threatened with material injury by reason of subject imports of PET resin from Brazil,

Indonesia, Korea, Pakistan, and Taiwan found by Commerce to be sold in the United States at

less than fair value.




        224
           Slip Op. at 39. See CR at Table C‐1.
        225
           CR at Tables IV‐12, IV‐13, VI‐1, C‐1. See 19 U.S.C. § 1677(7)(I) (consideration of post‐petition
information); LG Electronics, Inc. v. U.S. Int’l Trade Comm’n, 26 F. Supp. 3d 1338, 1353 (Ct. Int’l Trade
2014); Uruguay Round Agreements Act Statement of Administrative Action, H.R. Rep. 103‐316, vol. I at
854 (1994). In addition, the comparative interim capacity utilization rates may reflect increased
production and sales by the three remaining producers following M&G’s bankruptcy and closure of its
West Virginia facility in October 2017. CR at III‐10 to III‐13, Table C‐1.
                                                    49
       Case 1:18-cv-00238-GSK Document 118                Filed 09/23/20     Page 51 of 51




                                   CERTIFICATE OF SERVICE

        I, Brian R. Allen, hereby certify that, on this 23rd day of September 2020, I filed

electronically a true and correct copy of the attached REMAND DETERMINATIONS.

Pursuant to the Court's Administrative Order 02-01, this filing constitutes electronic service on

all of the parties participating in this appeal.


                                                      /s/ Brian R. Allen
                                                      Brian R. Allen
                                                      Attorney for the Defendant
                                                      Office of the General Counsel
                                                      U.S. International Trade Commission
                                                      500 E Street, SW
                                                      Washington, DC 20436
                                                      Telephone: (202) 205-3034
                                                      Facsimile: (202) 205-3111
                                                      brian.allen@usitc.gov
